Citation Nr: 0906278	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-21 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
February 1945.  He died on June [redacted], 1997.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 1997.  The certificate of 
death lists malignant melanoma as the immediate cause of 
death.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  The preponderance of the medical evidence shows that 
Veteran's death was not related to an injury or disease of 
service origin or to a service-connected disability.  


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a December 
2002 letter sent to the appellant that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for service connection for the 
cause of the Veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge that the 
Veteran was not service connected for any disabilities.  The 
appellant contends that the Veteran's malignant melanoma was 
caused by sun exposure during service.  She has not contended 
that his death is a result of or related directly to a 
service-connected disability.  The Board observes that the 
nature of the appellant's claim reflects her actual knowledge 
that the Veteran of the disabilities for which the Veteran 
was granted service connection and those for which he was not 
service connected for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, private 
medical records, a private medical opinion, a VA medical 
opinion and lay statements have been associated with the 
record.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

When a Veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When a disease or 
injury is first diagnosed after service, service connection 
may be established nonetheless by evidence demonstrating that 
the disease or injury was incurred during the Veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The Veteran died on June [redacted], 1997.  The certificate of death 
lists malignant melanoma as the immediate cause of death.  At 
the time of the Veteran's death, he was not service-connected 
for any disability.  The appellant, who was married to the 
Veteran at the time of his demise, contends that in-service 
sun exposure caused his fatal malignant melanoma.  

Service treatment records do not reflect any treatment for or 
a diagnosis of malignant melanoma and the appellant does not 
contend otherwise.

April 1989 post-service private treatment records reflect 
that the Veteran had a history of skin tumors.  The private 
examiner noted that the Veteran had squamous cell carcinoma 
or basil cell removed from removed from the right ear with 
recurrence, which required more extensive surgery on the 
right ear.  March 1996 private medical records showed that 
the Veteran had a basil cell tumor in his chest.  Private 
medical records from March 1997 reflect that the Veteran was 
treated for metastatic carcinoma of the brain, primary 
unknown and prostatic carcinoma.  April 1997 private medical 
records show that the Veteran was undergoing total cranial 
radiation therapy for metastatic malignant melanoma of the 
brain.  May 1997 private medical records show that the 
Veteran was being treated for metastatic malignant melanoma 
to the brain.  He was complaining of increasing generalized 
weakness and shortness of breath.  June 1997 private medical 
records show that the Veteran had become increasingly weak 
and lethargic with decreased intake and confusion.  The 
assessment was questionable new lung mass in a patient with a 
history of metastatic malignant melanoma.  The Veteran was 
seen for comfort therapy only and was referred to hospice 
care.  A July 1997 letter from the hospice care reflected 
that he was admitted to hospice on June 23, 1997, and that 
his condition deteriorated quickly and he died on June [redacted], 
1997.  

A private physician's January 2003 statement reflects his 
opinion that the Veteran died from malignant melanoma that 
had metastasized to his brain.  The site and etiology of the 
primary tumor had not been established in the physician's 
records.  The private examiner opined that it would be fair 
to state that sun exposure, along with the individual's 
phenotypic characteristics were certainly risk factors for 
development of melanoma, and that it would be fair to say 
that there was a 50/50 relationship to his early life sun 
exposure in promoting the development of the melanoma.  The 
examiner acknowledged that there was a very substantial 
amount of guess work involved in this opinion.  He indicated 
that, to his recollection, the Veteran had a great deal of 
sun damaged skin around the head, neck and exposed 
extremities, and that cutaneous UV damage is a cumulative 
process and any severe burns or exposure earlier in life may 
manifest much later. 

A June 2003 VA medical opinion reflects that the examiner 
reviewed the Veteran's claims file and the January 2003 
private physician's statement.  The VA examiner agreed with 
the private examiner that sun exposure is a risk factor for 
the development of melanoma.  However, it would be a matter 
of speculation to state that the Veteran's sun exposure in 
the service was a major factor in the amount of sun he 
received enough to cause a melanoma.  Obviously any sun 
exposure would increase that risk, so any sun exposure in the 
service would increase that risk; however, the examiner 
opined that, to go as far as to say that the sun exposure in 
the service caused his melanoma would be a matter of 
speculation.

The Board finds that the preponderance of the medical 
evidence is against the claim.  Service treatment records do 
not reflect treatment for malignant melanoma.  The first 
post-service evidence of skin cancer is an April 1989 private 
medical record which shows that the Veteran had a skin tumor 
removed from his right ear.  Private treatment records 
beginning in March 1997 reflect that the Veteran has 
carcinoma of the brain which had metastasized from melanoma.  
None of these examiners, including the private physician, 
linked his malignant melanoma to his time in service.  
Indeed, he acknowledged that any link required a resort to 
"guess work."  Indeed, the Board reiterates that although 
he indicated that exposure earlier in life may manifest much 
later, he did not state whether this sun exposure occurred 
while he was in the service.  After reviewing the Veteran's 
claims file and the January 2003 private physician's 
statement, the June 2003 VA medical examiner agreed with the 
private examiner that sun exposure is a risk factor for the 
development of melanoma.  However, he opined that it would be 
a matter of speculation to state that the Veteran's sun 
exposure in the service was a major factor in the amount of 
sun he received enough to cause a melanoma.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The January 2003 private examiner did 
not review the Veteran's claims file in formulating his 
opinion and admitted that there was a substantial amount of 
guess work in his opinion.  The VA examiner reviewed the 
Veteran's claims file and opined that it would be a matter of 
speculation to state that the Veteran's in-service sun 
exposure was the cause of his malignant melanoma.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty for medical nexus evidence.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  As such, the Board 
finds that preponderance of the competent medical evidence is 
against the claim that the Veteran's fatal malignant melanoma 
was related to in-service sun exposure.

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the Veteran's death due 
to malignant melanoma is denied as the evidence fails to 
establish that the Veteran's condition was related to service 
or a service-connected disability.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


